Citation Nr: 1118881	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-34 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to a disability rating in excess of 20 percent for service connected degenerative disc diseases of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1982 and from November 1983 to July 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing before a Decision Review Officer in May 2007, and a transcript of this hearing is of record.  

The the issue of entitlement to service connection for radiculopathy of the left lower extremity secondary to service connected degenerative disc disease of the thoracic and lumbar spine may have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran currently has a diagnosis of mild coronary artery disease with evidence of a previous myocardial infarction, the date of which is unknown.  While the Veteran had no diagnosed heart disability in service, service treatment records show diagnoses of erectile dysfunction and probable obstructive sleep apnea.  The Veteran also complained of occasional palpitations and shortness of breath.  Additionally, the Veteran has noted that he had increasingly poor Physical Readiness Test results in the last years prior to separation from service.

The Veteran has asserted that all the above were symptoms of underlying heart disease that was not detected until after separation from service.  In support of his claim, he has submitted two statements from his private physician, Dr. W.M..  In the first statement, Dr. W.M. noted, "[the Veteran] has had a silent myocardial infarction in the past.  It may have occurred during his time in the service or up to one year afterwards."  In his second letter, Dr. W.M. stated, "I ask that you take into consideration that [the Veteran] did have a myocardial infarction 2000 or the year after, because of the following factors that occurred before these dates and that are known indicators of coronary heart disease: sleep apnea, erectile dysfunction, progressive decreasing physical readiness result scores."

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board finds that the presence of possible indicators of heart disease in service, as well as the possibility that the Veteran had a myocardial infarction in service, is sufficient evidence of a connection between the Veteran's current disability and active service to warrant referral for a VA medical examination.

The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's heart disability (if any) had onset in service or was caused or aggravated by the Veteran's active military service.  

The Veteran is also seeking a disability rating in excess of 20 percent for his service connected degenerative disc disease of the thoracolumbar spine.

The Veteran was last afforded a VA examination in August 2007.  Unfortunately, this examination is inadequate.  

First, the examiner described the Veteran's range of motion of the thoracolumbar spine in terms such as "about" 90 degrees.  Range of motion measurements are to be rounded to the nearest five degrees.  See General Rating Formula for Diseases and Injuries of the Spine (General Formula), Note (4).  38 C.F.R. § 4.71a (2010).  

Additionally, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The August 2007 VA examiner failed to discuss whether the Veteran's range of motion was additionally limited by factors such as pain, weakness, or fatiguability following repetitive testing.  

Prior to the August 2007 examination, the last adequate VA examination of record is a February 2006 examination.  This was more than five years ago.  A review of the entire record suggests an increased severity of symptoms since the last formal VA examination.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the current severity of his disability.  

On remand, the RO should also ensure that all of the Veteran's VA treatment records are associated with the Veteran's claims folder.  It appears that the most recent treatment notes of record are from September 2007.  If available, current VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:


1. Associate all of the Veteran's VA treatment records through the present with the Veteran's claims folder.  

2. Once this is done, the RO should schedule the Veteran for a VA examination.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's heart disability, if any, had onset in service, or was caused or aggravated by the Veteran's active military service.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner is asked to provide a rationale for his or her opinion.

3. Schedule the Veteran for a VA examination of his service connected thoracic and lumbar spine disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner is asked to provide a rationale for his or her opinion.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

